When this case was originally before us, there were two questions considered, discussed at length, and decided:
1. Did plaintiff deliberately fail to use an adequate guard or protection (a ladder) against accident?
2. Is the disability of which he complains traceable to or the result, directly or indirectly, of the accident which befell him while in defendant's employment?
The first question, one of law, it is conceded, was resolved by the lower court in defendant's favor, and the case dismissed. After thorough consideration of that question, we held that under the facts and circumstances of the case, the ladder was not a guard or protection within the purview of the Workmen's Compensation Law (Act No. 20 of 1914, § 28), and reversed the lower court on the point (156 So. 88). We also held, on the question of fact, that plaintiff had clearly failed to prove his case; that while he was suffering from a diseased coccyx, to the extent he was disabled to do the work he was fitted to perform, yet it had not been established that the disease producing the impairment was traceable to or had any causal connection with the accident alleged upon. In support of our conclusions in this respect, we quoted at length the allegations of plaintiff's petition. These do not disclose that when the petition was filed plaintiff was suffering from an injured coccyx, but rather negative the present contention by him that he fell on his buttocks.
Inasmuch as the legal question involved appeared to have been given primary place originally by plaintiff, we decided to grant his application for rehearing so that he would be afforded ample opportunity to again argue and brief the fact question involved. This has been done. We have again studied the case closely, and have given due attention and consideration to plaintiff's second presentation of his case, but have experienced no change in our original conviction that the case is with defendant on the fact question presented. As all the facts and issues involved are fully detailed and discussed in our first opinion, it would be superfluous to iterate them here.
For the reasons assigned, our original judgment herein is reinstated and made the final decree in the case.